FILED
                             NOT FOR PUBLICATION                            SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FAUSTO U. CETTOLIN, Jr.; DONNA L.                No. 10-17915
CETTOLIN,
                                                 D.C. No. 3:10-cv-08036-JAT
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

GMAC MORTGAGE LLC; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Fausto U. Cettolin, Jr. and Donna L. Cettolin appeal pro se from the district

court’s judgment dismissing their action arising from foreclosure proceedings. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Cervantes v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011). We affirm in

part and dismiss in part.

      The district court properly dismissed the Cettolins’ state law claims because

the Cettolins failed to obtain injunctive relief before the trustee’s sale of the

property. See Ariz. Rev. Stat. § 33-811(C) (trustor’s defenses and objections to a

trustee’s sale are waived if they are not raised in an action resulting in injunctive

relief before the sale); BT Capital, LLC v. TD Serv. Co. of Ariz., 275 P.3d 598, 600

(Ariz. 2012) (en banc) (“Where . . . a trustee’s sale is completed, a person subject to

§ 33-811(C) cannot later challenge the sale based on pre-sale defenses or

objections.”). Moreover, the Cettolins’ “show the note” argument is unpersuasive.

See Hogan v. Washington Mut. Bank, N.A., 277 P.3d 781, 782 (Ariz. 2012) (en

banc) (“Arizona’s non-judicial foreclosure statutes do not require the beneficiary to

prove its authority or ‘show the note’ before the trustee may commence a

non-judicial foreclosure.”).

      The district court did not abuse its discretion by denying the Cettolins’

motion to amend based on futility and failure to comply with the local rules. See

Cervantes, 656 F.3d at 1041-43 (setting forth standard of review and upholding

denial of leave to amend because amendment would be futile and plaintiffs failed to

comply with the local rules).


                                            2                                       10-17915
      The district court did not abuse its discretion by denying the Cettolins’

“Motions for Relief and for Declaratory Judgment” because the Cettolins failed to

establish grounds for such relief. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for reconsideration under Fed. R. Civ. P. 60(b)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      We lack jurisdiction to review the district court’s orders denying the

Cettolins’ subsequent motions for reconsideration because the Cettolins failed to

file an appeal or amended notice of appeal from those post-judgment orders. See

Fed. R. App. P. 4(a)(4)(B)(ii) (appellant must file a notice of appeal or amend a

previously filed notice of appeal to secure review of a post-judgment order).

Accordingly, we dismiss that portion of the appeal.

      Defendants’ request for attorney’s fees is denied without prejudice to a

separately filed motion on the issue. See Fed. R. App. P. 38.

      AFFIRMED in part; DISMISSED in part.




                                          3                                       10-17915